DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14 are pending and examined on the merits.
Claims 1, 3-4, 7-9, and 12-14 are currently amended.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
“A resistant gene expressive plasmid” is recited in claim 1 is awkward usage. The phrasing is so odd for the biological arts, it is unclear what limitations are intended to conferred by the recitation. For example, it could be a donor vector comprising a 

Response to Arguments - Indefiniteness
All but one of the rejection of record has been overcome due to Applicant’s amendments to the claims filed on 10/29/2020. The remaining rejection is above. Applicant’s amendments regarding a resistance gene failed to overcome the rejection. 

Response to Arguments - Lack of Enablement
The rejection of record has been overcome due to Applicant’s amendments to the claims filed on 10/29/2020.

Claim Rejections - 35 USC § 112
Failure to Further Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 is drawn to the method of claim 1, “wherein a nucleotide sequence of the mature crRNA has structures set forth in SEQ ID NO:2.” . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collonnier et al 2017 (Plant Biotechnology 15: p.122-131) which is referred to as Collonnier PBJ below, and further in view of Ma et al 2016 (Current Protocols in Molecular Biology: 31.6.1-31.6.21) and Collonnier et al 2017 (Methods 121-122: p. 103-117) which is referred to as Collonnier M below.
The claims are drawn to methods of editing a gene in Physcomitrella with CRSIPR/Cas12a comprising the steps of ligating a Cas12a nuclease encoding sequence with NLSs on both the N and C termini into a pAct-Cas9 to obtain a Cas12a nuclease expression vector, ligating a DNA sequence encoding a gRNA into pU6-sgRNA and a PpU6 promoter operably linked the DNA sequence encoding the gRNA to obtain a gRNA expression vector wherein the Cas12a nuclease has structures set forth in SEQ ID NO:1, transforming P.patens by using the above vectors and a “resistant gene expressive plasmid, wherein  the gRNA comprising at least one gRNA unit comprises a termination sequence of 7 thymines and the number of gRNA units is greater than or equal to two and the gRNA units comprise sequentially connected mature crRNA and a guide sequence of the target gene (claim 1), wherein the P. patens is of the protonema stage (claim 2), wherein the volume rations of the plasmids if 1-3:1-3:1-3and the concentrations of the plasmids are all 0.5-1.5 ug/ul (claim 7 and 12), wherein the resistance gene is a hygromycin resistance gene (claim 13), and wherein the nucleotide sequence of the mature crRNA has structures set forth in SEQ ID NO:2 
Claims 3-6 and 8-11 recite parameters regarding the molecular cloning of the vectors used the claimed method, particularly, they recite that NcoI and XbaI restriction enzymes were used and that T4 DNA ligase were used to construct the vectors. These reagents and parameters are all common to the art of molecular cloning and have been for 20-30 years. The Examiner refers Applicant to Molecular Cloning: A laboratory manual by Sambrook and the New England Biolabs catalog. Use of different restriction enzymes to construct a plasmid are all obvious design choices prior to filing. The Examiner is taking official notice on these cloning parameters in case Applicant believes that they are actually patentable features of the invention. 
Collonnier PBJ teach a CRISPR/Cas9 mediated targeted mutagenesis of the Physcomitrella genome. The Cas9 nuclease is delivered via the pACT-Cas9 vector which was cloned with NcoI on the 5’ end and the guide RNA is delivered in a vector that has the PpU6 promoter operably linked to a target sequence fused the sgRNA scaffold and a poly-T terminator, and for some experiments a third plasmid comprising a hygromycin resistance selectable marker gene was used (Figure 1 and Experimental Procedures). They also teach that Physcomitrella in the protonema stage was used (Experimental Procedures). They further teach that a 1:1 ratio of Cas9 to gRNA encoding DNA resulted in optimal efficiency of the CRISPR system (Supplemental Figure 2).  
Collonnier PBJ do not teach use of Cas12a/Cpf1 with an NLS fused to both N and C termini nor do they teach the use of terminator comprising 7 thymines as part of 
Collonnier M teach a new class of Cas-like proteins that they suggest may have improved gene targeting efficiency including Cpf1 which is synonymous with Cas12a (Sections 3.1 and 4.3). Collonnier M et al also review that the elements of the CRISPR/Cas system can be delivered on the same plasmid or individual plasmids and that nuclear localization signals can be at both ends of the Cas gene (Figure 1A) and that guide RNA can be encoded by different types of transcriptional units including in tandem with Pol III promoters (which U6 is one) and with terminators (Figure 1B).   
Ma et al teach the use of a seven thymine terminator in gRNA expression constructs for CRISPR in plants (Figure 31.6.1 caption). 
At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to modify the methods of Collonnier PBJ given the teachings of Collonnier M to substitute a Cas12a/Cpf1 with NLS fused to both sides for the Cas9 of Collonnier PBJ. Further, it would have been obvious to use the claimed design given the teachings of Collonnier M that there are a wide variety of designs that are operable for CRISPR/Cas modifications in plants (See Figure 1). Still further, it would have been obvious to substitute the terminator of Ma et al as they teach that a seven thymine terminator is operable for use with gRNAs. Finally, as discussed above, the claimed molecular cloning steps are standard in the art and Collonnier PBJ taught that NcoI was used to close the Cas9 encoding fragment into the pAct-Cas9 vector, those it would be obvious to use to swap in the Cas12a/Cpf1 encoding fragment. Accordingly, claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collonnier et al 2017 

Conclusion
No claims are allowed. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663